                 Case 3:20-cv-05492-BHS Document 19 Filed 10/02/20 Page 1 of 4




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     JASON SHACKELFORD,                               CASE NO. C20-5492 BHS
 8
                             Plaintiff,               ORDER DENYING PLAINTIFF’S
 9          v.                                        MOTION TO STRIKE

10   WEST COAST FREIGHTLINE, LLC,
     HARBAN SINGH, and JANE DOE
11   SINGH,

12                           Defendants.

13
            This matter comes before the Court on Plaintiff Jason Shackelford’s
14
     (“Shackleford”) motion to strike affirmative defenses. Dkt. 14. The Court has considered
15
     the pleadings filed in support of and in opposition to the motion and the remainder of the
16
     file and hereby denies the motion for the reasons stated herein.
17
                                 I.   PROCEDURAL HISTORY
18
            Shackelford originally filed his complaint in Pierce County Superior Court against
19
     West Coast Freightline, LLC, Harban Singh, and Jane Doe Singh (“Defendants”) on May
20
     1, 2020. Dkt. 1-1. On May 27, 2020, Defendants removed the case to federal court. Dkt.
21

22


     ORDER - 1
              Case 3:20-cv-05492-BHS Document 19 Filed 10/02/20 Page 2 of 4




 1   1. On July 8, 2020, Defendants filed an Answer asserting ten affirmative defenses. Dkt

 2   13.

 3          On July 29, 2020, Shackelford filed the instant motion requesting that the Court

 4   strike six of the affirmative defenses. Dkt. 14. On August 10, 2020, Defendants

 5   responded. Dkt. 15. On August 13, 2020, Shackelford replied. Dkt. 16.

 6                                        II. DISCUSSION

 7          The Federal Rules of Civil Procedure allow a district court to “strike from a

 8   pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous

 9   matter.” Fed. R. Civ. P. 12(f). The purpose of a Rule 12(f) motion is to avoid spending

10   time and money litigating spurious issues. See Fantasy, Inc. v. Fogerty, 984 F.2d 1524,

11   1527 (9th Cir. 1993), rev’d on other grounds, 510 U.S. 517 (1994). A defense is

12   insufficiently pled if it fails to give the plaintiff fair notice of the nature of the defense.

13   See Wyshak v. City Nat’l Bank, 607 F.2d 824, 827 (9th Cir. 1979). A matter is immaterial

14   if it has no essential or important relationship to the claim for relief pleaded. See Fogerty,

15   984 F.2d at 1527. A matter is impertinent if it does not pertain and is not necessary to the

16   issues in question in the case. See id.

17          While a Rule 12(f) motion provides the means to excise improper materials from

18   pleadings, such motions are generally disfavored because the motions may be used as

19   delaying tactics and because of the strong policy favoring resolution on the merits. See

20   Stanbury Law Firm v. I.R.S., 221 F.3d 1059, 1063 (8th Cir. 2000). Accordingly, once an

21   affirmative defense has been properly pled, a motion to strike which alleges the legal

22   insufficiency of an affirmative defense will not be granted “unless it appears to a


     ORDER - 2
              Case 3:20-cv-05492-BHS Document 19 Filed 10/02/20 Page 3 of 4




 1   certainty that plaintiffs would succeed despite any state of the facts which could be

 2   proved in support of the defense.” See William Z. Salcer, Panfeld, Edelman v. Envicon

 3   Equities Corp., 744 F.2d 935, 939 (2d Cir. 1984) (citing Durham Indus., Inc. v. North

 4   River Insur. Co., 482 F. Supp. 910, 913 (S.D.N.Y. 1979)).

 5          Here, Shackelford argues that a defendant must plead an affirmative defense with

 6   enough factual specificity to give the plaintiff “fair notice” of the defense, citing to Fifth

 7   Circuit case law. See Dkt. 14 at 2 (citing Woodfield v. Bowman, 193 F.3d 354, 362 (5th

 8   Cir. 1999)). However, the Ninth Circuit does not require such a detailed statement of

 9   facts; rather, “[f]air notice generally requires that the defendant state the nature and

10   grounds for the affirmative defense.” Kohler v. Staples the Office Superstore, LLC, 291

11   F.R.D. 464, 468 (S.D. Cal. 2013) (internal citation omitted). Indeed, an affirmative

12   defense is legally insufficient only if it lacks merit “under any set of facts the defendant

13   might allege.” McArdle v. AT&T Mobility LLC, 657 F. Supp. 2d 1140, 1149–50 (N.D.

14   Cal. 2009), rev’d on other grounds, 474 Fed. Appx. 515 (2012) (emphasis added).

15          The key, therefore, to determining the sufficiency of pleading for an affirmative

16   defense is whether it gives the plaintiff fair notice of the defense. Wyshak, 607 F.2d at 86.

17   Shackelford characterizes Defendants’ challenged affirmative defenses as “conclusory

18   allegations” and “boilerplate.” Dkt. 14 at 3, 5–8. While the Court notes that a mere list of

19   affirmative defenses may not be sufficient to provide notice to all plaintiffs in every case

20   and that each pleading is subject to individual review, the Court is unable to conclude

21   that, given a standard enumeration of common defenses against facts familiar to

22   Shackelford, Shackelford does not have fair notice of the general nature of the defenses.


     ORDER - 3
              Case 3:20-cv-05492-BHS Document 19 Filed 10/02/20 Page 4 of 4




 1   See, e.g., Bushbeck v. Chicago Title Ins. Co., No. C08–0755JLR, 2010 WL 11442904, at

 2   *4 (W.D. Wash. Aug. 26, 2010) (finding under a notice pleading standard, defendant

 3   need only state “estoppel” without further factual support to survive motion to strike).

 4   The Court therefore denies Shackelford’s request to strike the six defenses.

 5                                        III. ORDER

 6          Therefore, it is hereby ORDERED that Shackelford’s motion to strike, Dkt. 14, is

 7   DENIED.

 8          Dated this 2nd day of October, 2020.

 9

10

11
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 4
